Citation Nr: 0309943	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the notice of disagreement concerning the payment of 
compensation benefits at 10 percent during incarceration was 
timely.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's appeal was not timely 
filed.

A Board decision dated December 2000 was entered on a finding 
that an April 1984 decision of the RO had not been timely 
filed.  That decision was vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court), by a 
September 2002 order.  It was conceded by the General Counsel 
of the VA that a timely notice of disagreement had been filed 
with a September 1983 decision, and that that matter needed 
to be addressed.  As such, this issue now returns before the 
Board.

The veteran requested a hearing before a Member of the Board.  
The veteran stated that although he could not attend due to 
his incarceration, he requested that his representative 
attend and present testimony in his behalf.  In a November 
2000 memorandum, the veteran's representative stated that the 
veteran was incarcerated until 2013 and that a hearing was 
not possible.  The representative stated that the veteran had 
submitted numerous written statements in support of his claim 
and requested that the Board proceed with the evidence of 
record.

  
FINDINGS OF FACT

1.	The veteran submitted a statement in October 1983, 
indicating his disagreement with, and desire to appeal, a 
September 1983 RO decision which reduced his payment of 
compensation to 10 percent, due to his incarceration.  

2.	In a letter dated April 1984, the RO acknowledged 
receipt of the veteran's October 1983 letter, explained that 
the veteran's compensation benefits were being apportioned, 
and indicated that, based on this action, the veteran's 
appeal was withdrawn.

3.	While the veteran's compensation was provided to him and 
to his family, the General Counsel has conceded that a timely 
notice of disagreement was filed with the September 1983 
decision as the RO could not withdraw his appeal.


CONCLUSION OF LAW

The veteran's notice of disagreement to a September 1993 
decision of the RO concerning the payment of compensation 
benefits at 10 percent during incarceration was timely.  
38 C.F.R. § 19.119 (1983)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a statement to the RO in October 1983, 
indicating his disagreement with, and desire to appeal, a 
September 1983 RO decision which reduced his payment of 
compensation to 10 percent, due to his incarceration.  In a 
letter dated April 1984, the RO acknowledged receipt of the 
veteran's October 1983 letter, explained that the veteran's 
compensation benefits were being apportioned, and indicated 
that, based on this action, the veteran's appeal was 
withdrawn.  All compensation was paid, the legally 
permissible amount to the veteran, and the remainder to his 
family.

In a Court decision dated September 2000, the Court indicated 
that it was of the opinion that the RO, in that April 1984 
letter, acknowledged that the veteran had filed a timely 
Notice of Disagreement with respect to the September 1983 RO 
decision, and that further, that April 1984 RO letter also 
purported to withdraw the veteran's appeal of that September 
1983 RO decision.  Thus, with the concurrence of the General 
Counsel it was held that a timely disagreement had been filed 
as to the September decision of the RO.

In reviewing 38 C.F.R. § 19.119 (1983), in effect at that 
time, section b clearly indicates that a notice of 
disagreement can only be withdrawn by the appellant or the 
appellant's representative.  Therefore, the Board finds, 
under the facts of this cases, that the veteran's notice of 
disagreement with a September 1983 decision was timely filed, 
and was not withdrawn by an RO letter dated April 1984, or at 
any time, and is therefore still outstanding.


ORDER

The veteran's notice of disagreement to a September 1983 
decision concerning the payment of compensation benefits at 
10 percent during incarceration was timely filed.


REMAND

As the veteran has now been found to have submitted a timely 
notice of disagreement, the law requires that the veteran be 
sent a statement of the case.  As such, the RO is now 
required to send the veteran a statement of the case as to 
this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30 (2002). In this regard, the Court has 
held that where a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995). 

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
the payment of compensation benefits at 
10 percent during incarceration, in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



